Case 3:21-bk-30224-SHB           Doc 30 Filed 03/11/21 Entered 03/11/21 11:14:20                 Desc
                                 Main Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                          NORTHERN DIVISION AT KNOXVILLE

 In re:                                          :
                                                 :
 ROBERT FORD INSURANCE                           :       Case No. 21-30224-SHB
 AGENCY, INC.                                    :       Chapter 11
                                                 :
                  Debtor.                        :


  OBJECTION TO MOTION OF ROBERT FORD INSURANCE AGENCY, INC. FOR
 USE OF CASH COLLATERAL AND REQUEST FOR PRELIMINARY EMERGENCY
                            HEARING


          Robert W. Regal (“Regal”) by and through his counsel, Gordon Rees Scully Mansukhani,

LLP, hereby filed his Objection to Motion of Robert Ford Insurance Agency, Inc. for Use of

Cash Collateral and Request for Preliminary Emergency Hearing (this “Objection”) and in

support thereof, states as follows:

          1.     On December 1, 2019, Robert Ford Insurance Agency, Inc. (“Debtor”) executed a

Promissory Note (the “Note”) payable to Regal in the face amount of $250,000. Pursuant to the

Note, Debtor is required to make monthly payments of $2,651.64.

          2.     The Note is secured by a security interest in substantially all of Debtor’s assets. On

March 17, 2020, Regal filed a UCC Financing Statement with the Division of Business Services

for the Department of State. A true and correct copy of the UCC Financing Statement is attached

hereto as Exhibit 1 and incorporated herein by reference.

          3.     On February 11, 2021 (the “Petition Date”), Debtor filed its voluntary petition for

relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). Pursuant

to §§ 1107 and 1108 of the Bankruptcy, Debtor continues to operate its business and remains a

debtor-in-possession.
Case 3:21-bk-30224-SHB         Doc 30 Filed 03/11/21 Entered 03/11/21 11:14:20                  Desc
                               Main Document     Page 2 of 6



       4.      On February 19, 2021, Debtor filed its Motion of Robert Ford Insurance Agency,

Inc. for Use of Cash Collateral and Request for Preliminary Emergency Hearing [Docket No. 14]

(the “Motion”) seeking authority to use cash collateral.

       5.      Debtor’s Motion does not reference Regal’s lien and fails to provide adequate

protection to Regal, as required by the Bankruptcy Code.

       6.      Regal thereby objects to entry of an order authorizing the use of cash collateral until

Debtor provides Regal with adequate protection.

       7.      Regal reserves the right to supplement this Objection prior to any final hearing on

Debtor’s Motion.

Dated: March 11, 2021.                        GORDON REES SCULLY MANSUKHANI, LLP


                                              _/s/ JK Elkin_________________
                                              JK Elkin (TN#: 017231)
                                              Samantha C. Gerken (TN#: 033582)
                                              GORDON REES SCULLY MANSUKHANI, LLP
                                              3401 Mallory Lane, Suite 120
                                              Franklin, Tennessee 37067
                                              Phone: (615) 772-9000
                                              Fax: (615) 970-7490
                                              Email: jkelkin@grsm.com
                                              Email: sgerken@grsm.com
                                              Counsel for Robert Regal
                 Case 3:21-bk-30224-SHB       Doc 30 Filed 03/11/21 Entered 03/11/21 11:14:20             Desc
                                              Main Document     Page 3 of 6



                                                   CERTIFICATE OF SERVICE

                               The undersigned hereby certifies that on March 11, 2021, a true and correct copy
                       of the foregoing Objection to Motion of Robert Ford Insurance Agency, Inc. for Use
                       of Cash Collateral and Request for Preliminary Emergency Hearing was filed
                       electronically via the Court’s CM/ECF, which will send notification of such filing to all
                       counsel of record.

                                                            _/s/ JK Elkin_________________
                                                            JK Elkin




1231715/57057812v.1
Case 3:21-bk-30224-SHB   Doc 30 Filed 03/11/21 Entered 03/11/21 11:14:20   Desc
                         Main Document     Page 4 of 6




                           EXHIBIT 1
     Case 3:21-bk-30224-SHB         Doc 30 Filed 03/11/21 Entered 03/11/21 11:14:20             Desc
       ..........                   Main Document     Page 5 of 6
      ... .                                                   Division of Business Services
               44-
    AGRICU    URE
                                                                  Department of State
                     •
                                                                    State of Tennessee
      *7 f§W*                                                     312 Rosa L. Parks AVE, 6th FL
       ........ •
                                                                    Nashville, TN 37243-1102
   Tre Hargett
 Secretary of State
ROBERT REGAL                                                                      March 17, 2020 6:25 PM
736 BLUE BEECH DR
MARYVILLE, TN 37803-3377                                         Financing Statement Doc #: 432153768
                                                                                    DLN #: B0838-9733

                         UCC Financing Statement Acknowledgment
This acknowledges the filing of the attached UCC1 document. Please review the data to ensure database
information corresponds with information on the submitted UCC form. In the event a discrepancy is
found, please note the error and return the entire package to our office. If we may be of any further
service to you, please contact us at the number noted below.




                                                                     Tre Hargett
                                                                     Secretary of State

Enclosures: Original Documents
DEBTOR INFORMATION
ROBERT FORD INSURANCE AGENCY INC                 8421 KINGSTON PIKE
                                                 KNOXVILLE, TN 37919-5352
SECURED PARTY INFORMATION
REGAL, ROBERT W                                  736 BLUE BEECH DR
                                                 MARYVILLE, TN 37803-3377
RECORDING TAX
Maximum principal indebtedness for Tennessee recording tax purposes is:                     $250,000.00
FILING INFORMATION
Financing Statement Doc #:    432153768
Filing Date:                  3/17/2020 6:24 PM
Lapse Date:                   3/17/2025 11:59 PM

                                            Document Receipt

Receipt # : 5386047                                                            Fees Paid:         $15.00
                                                                              Taxes Paid:        $285.20
Payment-Credit Card Ref #: 3777872248                                                            $300.20




                          Phone (615) 741-3276 * Website: https://tnbear.tn.gov/UCC            Page 1 of 1
           Case 3:21-bk-30224-SHB                            Doc 30 Filed 03/11/21 Entered 03/11/21 11:14:20                                                 Desc




          III
 IIIIIIIIIII
                                                             Main Document     Page 6 of 6

                                                                                                           II 1011II 1011111111111                                 432153768


                                                                                                           This is a representation of a document created electronically at
FINANCING STATEMENT                                                                                        the Tennessee Secretary of State's web site.
 A. NAME & PHONE OF CONTACT AT FILER (Optional)
      ROBERT REGAL (865) 567-9387
 B. EMAIL OF CONTACT AT FILER (Optional)                                                                   Financing Statement Doc #: 432153768
      Roberto.rega18@gmail.com                                                                             FILED: 3/17/2020 6:24 PM
 C. SEND ACKNOWLEDGMENT TO: (Name and Address)

       ROBERT REGAL
                                                                                     --1                   Tre Hargett, Secretary of State

       736 BLUE BEECH DR
       MARYVILLE, TN 37803-3377


     L                                                                              I                  THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

DEBTORS




                                                                                                                                                                                    peATeOGE
    1. DEBTOR'S NAME
        a. ORGANIZATION'S NAME
              ROBERT FORD INSURANCE AGENCY INC
    OR
         b. INDIVIDUAL'S SURNAME                                       FIRST PERSONAL NAME                            ADDITIONAL NAME(S) INITIAL(S)             SUFFIX


    c. MAILING ADDRESS
         8421 KINGSTON PIKE
    d. CITY                                                            STATE             POSTAL CODE                  COUNTRY
         KNOXVILLE                                                         TN               37919-5352                  USA

SECURED PARTIES
    1. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY)
        a. ORGANIZATION'S NAME

    OR
         b. INDIVIDUAL'S SURNAME                                       FIRST PERSONAL NAME                            ADDITIONAL NAME(S) INITIAL(S)             SUFFIX
              REGAL                                                        ROBERT                                       W
    c. MAILING ADDRESS
         736 BLUE BEECH DR
    d. CITY                                                            STATE             POSTAL CODE                  COUNTRY
         MARYVILLE                                                         TN               37803-3377                  USA
COLLATERAL: This financing statement covers the following collateral:

Renewals of premiums, Economic Interest of agency sale value, Termination Premium Payment

Maximum principal indebtedness for Tennessee recording tax purposes is:                                                         $250,000.00




                                                                                                                                                                               qqab.zei4 ea" eq -eqs ;o
Check only if applicable and check only one box: Collateral is     LJ held in a Trust
                                                                   0  being administered by a Decedent's Personal Representative

Check only if applicable and check only one box:                                                                      Check only if applicable and check only one box:
      Public-Finance Transaction n Manufactured-Home Transaction                 A Debtor is a Transmitting Utility       EiAgricultural Lien            Non-UCC Filing

ALTERNATIVE DESIGNATION (if applicable):               I f Lessee/Lessor        Consignee/Consignor      D Seller/Buyer            Bailee/Bailor         Licensee/Licensor

OPTIONAL FILER REFERENCE DATA:




NOTE: All information on this form is public record.




UCC FINANCING STATEMENT (TN Form UCC1) (Rev. 10/17)                                                                           Page 1 of 1                        RDA 1154
